 1    TROUTMAN SANDERS LLP
 2    Anna Jane I. Zarndt
      Nevada Bar Number 10809
 3    TROUTMAN SANDERS LLP
 4    222 Central Park Avenue, Ste. 2000
      Virginia Beach, VA 23462
 5    Telephone: (757) 687-7753
 6    Facsimile: (757) 687-7510
      Email: annajane.zarndt@troutman.com
 7    Attorney for Pennsylvania Higher Education Assistance Agency
 8
      Gary E. Schnitzer
 9    Nevada Bar Number 395
      KRAVITZ, SCHNITZER & JOHNSON
10
      gschnitzer@ksjattorneys.com
11    8985 S. Eastern Avenue, Suite 200,
      Las Vegas, NV 89123
12
      Telephone: (702) 222-4142
13    Facsimile: (702) 362-2203
14
      Email: gschnitzer@ksjattorneys.com
      Designated Attorney pursuant to LR IA 11-
15    1(b)(2) for Defendant Pennsylvania Higher
16
      Education Assistance Agency

17
                        UNITED STATES DISTRICT COURT
18                           DISTRICT OF NEVADA

19
     ANTHONY L. KELLY
20

21
                            Plaintiff,
                                             Case No. 2:19-cv-01004-JCM-VCF
22
       v.
23                                            NOTICE OF WITHDRAWAL
     EQUIFAX INFORMATION
     SERVICES, LLC, et al.                    PURSUANT TO LR IA 11-6
24

25

26                      Defendants.

27

28
      NOTICE OF WITHDRAWAL PURSUANT          1
      TO LR IA 11-6
 1   TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
 2
     DISTRICT OF NEVADA AND ALL PARTIES AND THEIR ATTORNEYS
 3

 4                                      OF RECORD:

 5         PLEASE TAKE NOTICE that Anna Jane I. Zarndt is withdrawing as
 6
     counsel of record for Defendant Pennsylvania Higher Education Assistance Agency
 7

 8   d/b/a FedLoan Servicing (“PHEAA”), in the above-captioned matter and should no
 9   longer receive electronic notification of e-filings. PHEAA will continue to be
10
     represented by Kevin F. Kieffer of Troutman Sanders LLP, with Gary E. Schnitzer
11

12   serving as local counsel for personal service purposes pursuant to LR IA 11-1(b)(2)
13   and this notice does not affect that representation.
14
           DATED this 24th day of March 2020.
15

16                                          /s/ Anna Jane I. Zarndt
                                            Anna Jane I. Zarndt
17                                          Nevada Bar Number 10809
18                                          TROUTMAN SANDERS LLP
                                            annajane.zarndt@troutman.com
19                                          222 Central Park Avenue, Ste. 2000
20                                          Virginia Beach, VA 23462
                                            Telephone: (757) 687-7753
21                                          Facsimile: (757) 687-7510
22
                                            Kevin F. Kieffer
23                                          Nevada Bar Number 7045
24                                          TROUTMAN SANDERS LLP
                                            5 Park Plaza, Suite 1400
25                                          Irvine, CA 92614
26                                          Telephone: (949) 622-2708
                                            Facsimile: (949) 769-2056
27                                          Email: Kevin.Kieffer@troutman.com
28
     NOTICE OF WITHDRAWAL PURSUANT             -2-
     TO LR IA 11-6
 1                                   Counsel for Pennsylvania Higher Education
 2                                   Assistance Agency

 3                                   Gary E. Schnitzer
                                     Nevada Bar Number 395
 4                                   KRAVITZ, SCHNITZER & JOHNSON
 5
                                     gschnitzer@ksjattorneys.com
                                     8985 S. Eastern Avenue, Suite 200,
 6                                   Las Vegas, NV 89123
                                     Telephone: (702) 222-4142
 7                                   Facsimile: (702) 362-2203
                                     Email: gschnitzer@ksjattorneys.com
 8

 9                                   Designated Attorney pursuant to LR IA 11-
                                     1(b)(2) for Defendant Pennsylvania Higher
10                                   Education Assistance Agency
11

12

13

14

15

16                         3-25-2020
17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF WITHDRAWAL PURSUANT     -3-
     TO LR IA 11-6
 1                            CERTIFICATE OF CM/ECF SERVICE
 2              I hereby certify that on this 24th day of March, 2020, I electronically filed the
 3   foregoing NOTICE OF WITHDRAWAL PURSUANT TO LR IA 11-6 via the
 4   Court’s CM/ECF system. Notice of filing will be served on all parties by operation
 5   of the Court’s CM/ECF filing system, and parties may access this filing through the
 6   Court’s CM/ECF system.
 7

 8
                                                     /s/ Anna Jane I. Zarndt
 9                                                   Anna Jane I. Zarndt

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      NOTICE OF WITHDRAWAL PURSUANT                 -4-
      TO LR IA 11-6

     41888557
